Case 6:10-cv-00473-RWS Document 719 Filed 06/08/20 Page 1 of 1 PageID #: 26975



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 ERICSSON INC., et al.,                           §
                                                  §
                                                  §   CIVIL ACTION NO. 6:10-CV-00473-RWS
      .          Plaintiffs,                      §
                                                  §
 v.                                               §
                                                  §
 D-LINK SYSTEMS, INC., et al.,                    §
                                                  §
                 Defendants.                      §

                                            ORDER

          The Court SETS Defendants’ Motion to Dismiss and Enter Amended Final Judgment

 (Docket No. 716) for a hearing on July 8, 2020, at 2 p.m. in Texarkana, Texas.

          So ORDERED and SIGNED this 8th day of June, 2020.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
